Citation Nr: 1204253	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from August 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

During the entire appeal period, the symptomatology associated with the service-connected traumatic brain injury more nearly approximates mild loss of memory and concentration without objective evidence on testing; normal judgment; routinely appropriate social interaction; normal orientation; normal spatial orientation; mild to moderate headaches but no other subjective symptoms which interfered with work; irritability which occasionally interfered with workplace interaction and social interaction but did not preclude them; a normal ability to communicate by speech and writing; and normal consciousness.  The headaches while frequent, were not prostrating.  


CONCLUSION OF LAW

For the entire rating period under appeal, the criteria for a rating in excess of 10 percent for the service-connected traumatic brain injury, have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Codes 8045-9304 (2007), 8045-9304 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Also, the United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

VA did satisfy its duty to notify the Veteran when he filed his service connection claim.  This appeal arises from the grant of service connection for mild traumatic brain injury where the Veteran has disagreed with the initial disability evaluation assigned.  As a result of the grant of service connection and the assignment of a specific disability rating and effective date for the traumatic brain injury, section 5103(a) notice was no longer required.  See Dingess, 19 Vet. App. at 490.

Regardless, after the Veteran disagreed with the initial rating, the RO sent him letters in May 2008 and May 2011 that informed him of the information and evidence necessary to warrant entitlement to the benefit sought and adjudicated by this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the RO's decision to deny an increased rating came after notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran was afforded  appropriate VA examinations for the disability on appeal.  The examination reports reflects that the claims file was reviewed, subjective complaints were recorded and pertinent findings were made.  The information included in the examination reports includes sufficient, pertinent, evidence to accurately adjudicate the issue on appeal.  No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Increased rating criteria

In September 2007, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a traumatic brain injury.  In February 2008, the RO granted service connection for the disorder and assigned a 10 percent evaluation, effective from September 2007.  The Veteran has disagreed with the initial disability evaluation assigned.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for rating TBIs were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (Oct. 24, 2008).


The rating criteria in effect prior to the revision:

Diagnostic Code 8045 states that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100- percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Factual Background

At the time of a January 2008 VA examination, the Veteran reported he had had headaches ever since a motor vehicle accident during active duty.  Historically, it was noted that he was thrown from a motor vehicle and had lost consciousness.  Service Treatment Records contain a history of a fracture of the skull.  

The headaches reportedly occurred approximately once or twice per month and would last for two days.  The Veteran reported nausea and experienced an aura of white spots prior to the onset of the headaches.  Medication brought some relief.  The headaches were a source of great discomfort to the Veteran and interfered with his professional duties and his private recreation.  A neurobehavioral symptom inventory was conducted.  The Veteran related problems with vision at 3 related to his glasses and prescription, headaches were 2, concentration difficulties were 2, forgetfulness was 2, slowed thinking was 1, and fatigue was 1.  The Veteran also demonstrated anxiety of 2, depression of 1, irritability of 1 and frustration was 1.  Physical examination was conducted with was found to be within normal limits.  The impression was presumed mild traumatic brain injury related to active duty service.  The Veteran had persistent headaches which, even at this late date, were not fully responsive to medication.  The examiner opined the Veteran's current symptomatology was moderately bothersome and chronically annoying and had an impact on the Veteran's social and professional life.  

A VA PTSD evaluation was conducted in January 2007.  The Veteran reported nightmares of service related memories and also endorsed physiological and psychological reactivity upon intrusive recollections.  He reported heighted startle response, irritability with anger outbursts three times per week that appeared primarily verbal without physical acting out.  The Veteran also reported fitful sleep, which was broken with difficulty staying asleep.  He denied symptoms consistent with difficulty concentrating.  The Veteran denied any occupational dysfunction/disturbance caused by the symptoms and reported an increase in social isolation and withdrawal.  He was employed as a corrections officer and was continuing his education towards a college degree.  He reported migraines on an intermittent basis which were described as being of moderate intensity.  He denied a history of assualtiveness.  The examiner found the Veteran's psychosocial functional status appeared to be showing mild disturbance, primarily in social/interpersonal behavior.  The Veteran maintained employment and denied any occupational impairment due to symptom complaints.  He maintained routine responsibilities of self-care and family role functioning.  He reported an increase in social isolation/withdrawal but continued to engage in recreational and leisure pursuits.  

Mental status examination revealed the Veteran denied and did not demonstrate impairment of thought processes, or communications, delusions, or hallucinations.  He denied and did not demonstrate suicidal or homicidal thoughts, plans or intents.  He appeared able to maintain  activities of daily living.  He was oriented to person, place and time.  The Veteran did not demonstrate memory loss or impairment, either short or long term.  He denied and did not demonstrate obsessive or ritualistic behaviors.  The rate and flow of his speech was logical, coherent, and sequential.  The Veteran related a single episode of a panic attack.  He relayed depressive symptoms marked primarily by anhedonia, malaise, and social withdrawal occurring one time per week that appeared reactive to stressor and that also seem to be described in mild range of severity.  The Veteran denied and did not demonstrate impaired impulse control.  He reported recent mild sleep impairment.  The diagnosis was adjustment disorder with mixed anxiety, depression and PTSD features.  The examiner opined that the Veteran was displaying mild signs and symptoms of mental health difficulty.  They only appear to be impairing the Veteran's function in interpersonal behaviors and that impairment appears to be relatively mild as manifested by increased social withdrawal and isolation.  

In October 2007, the Veteran reported that he had been involved in a motor vehicle accident during active duty and still experienced migraine headaches.  

A TBI evaluation was conducted in February 2008.  With regard to neurobehavioral symptoms the Veteran replied as follows:  he reported 0 for feeling dizzy, hearing difficulty, sensitivity to noise, numbness or tingling on parts of the body, loss of appetite or increase in appetite, and difficulty making decisions.  He reported 1's for mild loss of balance, mild poor coordination, mild change in taste or smell, mild fatigue, loss of energy or getting tired easily, feeling depressed or sad, and poor frustration tolerance, feeling easily overwhelmed by things.  A 2 or moderate was assigned for headaches, nausea, sensitivity to light, forgetfulness, cannot remember things, and feeling anxious or tense.  A 3 was assigned for poor concentration, cannot pay attention, difficulty falling or staying asleep, and for irritability.  It was opined that the symptoms had moderately interfered with the Veteran's life in the past 30 days due to irritability effects at home and work.  Headaches had interfered with life mildly in the last 30 days.  At the time of the examination, the Veteran denied any significant problems with daily functioning but did report the need for more effort to concentrate and also remember as well as curtail irritability.  There were no psychiatric symptoms.    

A separate clinical record dated the same day in February 2008 reveals the Veteran reported memory problems or lapses, balance problems or dizziness, sensitivity to bright light, irritability, headaches and sleep problems that had increased since an in-service motor vehicle accident.  He also reported he experienced all of these symptoms within the week preceding the examination.  

In April 2008, the Veteran reported headaches since the time of a motor vehicle accident.  The headaches were minor two to three times per week.  He had bad headaches three to four times per month.  The more severe headaches were preceded by spots in front of his eyes and accompanied by nausea but no vomiting.  When he had a severe headache, he had to rest in a quiet room.  He also reported decreased memory with forgetfulness.  The Veteran was working as a corrections officer.  The impression was status post TBI with mild concussion in May 2003 and headaches subsequent to the TBI with migrainous features.  It was also noted the Veteran had a subjective complaint of memory loss and poor balance.  

In May 2008, the Veteran was informed that his MRI scan of the brain was normal.  The Veteran had been taking medication for headaches and had a reduction in the frequency of headaches to once per week.  A brief neurologic examination was normal.  It was noted the Veteran had subjective complaints of memory loss and poor balance.  

A VA clinical record dated in November 2008 reveals the Veteran was being discharged from the TBI clinic.  It was noted neuropsychiatric testing showed no cognitive deficits and a MRI of the brain was normal.  

The most recent VA examination for compensation and pension purposes was conducted in July 2010.  The examiner opined the severity of the initial injury was mild and the condition had stabilized.  There was no history of seizures, pain, autonomic dysfunction, weakness or paralysis, mobility problems, malaise, other cognitive symptoms, bowel problems, bladder problems, erectile dysfunction, hearing loss/tinnitus, hypersensitivity to light/sound, vision problems, speech/swallowing difficulty, decreases sense of taste or smell, endocrine dysfunction or cranial nerve dysfunction.  The Veteran reported headaches which occurred weekly, lasting a few days.  He had nausea and visual symptoms but no vomiting.  He had dizziness prior to the migraine headaches.  He reported falling down the steps all the time.  He awakened frequently during the night and had restless sleep.  He had a weak feeling but not a tired feeling.  He reported mood swings and irritability.  Memory impairment was reported to be mild.  

Neurobehavioral symptoms were reported as irritability, restlessness during sleep, forgetful regarding whether tasks were completed at home and work.  Reflex examination was normal.  Motor examination was normal.  There were no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, visions problems, psychiatric manifestations or other abnormalities.  The Veteran had a complaint of mild memory problems but there was no objective evidence of memory problems on testing.  Judgment was normal and social interaction was routinely appropriate.  The Veteran was oriented to person, place and situation.  Motor activity was normal.  Visual spatial orientation was normal.  

The subjective symptoms did not interfere with work, instrumental activities or daily living or work, family or other close relationships.  With regard to neurobehavioral effects it was noted the Veteran had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  The Veteran's ability to communicate by spoken and written language was normal.  The Veteran reported he has lost four weeks of work in the preceding twelve months due to headaches and backaches.  The diagnosis was mild traumatic brain injury in 2003, post-traumatic headaches and migraine headaches.  The examiner opined that traumatic brain injury would result in increased absenteeism.  There were no effects of the problem on the usual daily activities.  The effect on the Veteran's occupational activities was pain.  

Analysis

On review of the evidence above, the Board finds the criteria for a rating in excess of 10 percent were not met under the rating criteria in effect prior to October 23, 2008.  At no time has the Veteran been diagnosed with multi-infarct dementia.  Thus, a higher rating under Diagnostic Code 9304 is not available at any time.  

A disability rating in excess of 10 percent for head injury residuals is not warranted under Diagnostic Code 8045 effective October 23, 2008.  As stated previously, the disability rating is based on the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified.

A level of severity of "1" is assigned for the memory, attention, concentration and executive functions facet, indicating that the Veteran has complained of abnormal memory function, poor attention and concentration, but there is no evidence of such on testing conducted a various times during the appeal period.  The Board notes that the report of the TBI examination in January 2008 included the annotation that the Veteran reported a "2" for concentration difficulties and forgetfulness.  Additionally, the report of the February 2008 TBI evaluation included annotations that a "3" was assigned for poor concentration and difficulty paying attention and a "2" was assigned for forgetfulness.  The Board finds these numbers are based on the Veteran's subjective report as recorded by the examiner and not a determination as to the extent of disability associated with problems with memory or concentration.  This is based on the reading of the language used by the examiner.  There is no competent medical evidence of record demonstrating that the Veteran objectively demonstrated problems with memory, concentration or executive functions.  A higher level of severity of "2" (40 percent disability) is not warranted unless there is objective evidence on testing of mild impairment.  

A level severity of "1" is assigned for judgment.  The Veteran has not alleged that he experienced any problems with judgment and there is no objective findings from any health care professionals indicating the presence of problems with the Veteran's judgment.  

A level severity of "1" is assigned for social interaction.  The Veteran has not alleged that he experienced any problems with social interaction due to the TBI and there is no objective findings from any health care professionals indicating the presence of problems with the Veteran's social interactions at any time during the appeal period.  At the time of the January 2007 VA PTSD examination, it was noted that the Veteran experienced social withdrawal.  The Board finds that social withdrawal does not equate to inappropriate social interactions.  

A level severity of "1" is assigned for orientation.  The Veteran has not alleged that he experienced any problems with orientation and there is no objective findings from any health care professionals indicating the presence of problems with the Veteran's orientation at any time during the appeal period.  

A level severity of "1" is assigned for motor activity.  The Veteran has not alleged that he experienced any problems with motor activity and there is no objective findings from any health care professionals indicating the presence of problems with the Veteran's motor activity at any time during the appeal period.  There is no evidence of record indicating that the Veteran experiences apraxia.

A level severity of "1" is assigned for visual spatial orientation.  The Board finds that the service-connected TBI is not productive of any visual spatial orientation problems at any time during the appeal period.  The report of the January 2008 VA examination reveals the Veteran reported a "3" due to problems related to his glasses and prescription.  This symptomatology does not equate, in any way, with problems with visual spatial orientation.  The Veteran has not alleged he experiences any of the symptomatology included under the visual spatial orientation facet.  

A level of severity of "1" has been assigned for three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.  In this case, the Veteran, in addition to consistent complaints of headaches and memory problems also complained, at times, of sensitivity to lights, dizziness, poor balance, sleep disturbance and fatigue.  However there was no indication that these subjective symptoms, other than headaches, interfered or prevented the Veteran from performing work or home-related duties.  The examiner who conducted the February 2008 VA examination noted the symptoms reported by the Veteran moderately interfered with life but this was due to irritability.  Irritability is not evaluated under subjective symptoms but rather is evaluated under neurobehavioral effects.  The examiner who conducted the February 2008 VA examination opined that the Veteran's headaches had only mildly interfered with life.  The examiner who conducted the July 2010 VA examination opined that the Veteran's subjective symptoms did not interfere with the Veteran's work, instrumental activities, daily living, or work, family or other close relationships.  The Board finds the symptomatology associated with the service-connected TBI more nearly approximates a "1" for subjective symptoms.  The Veteran does not have three or more subjective symptoms that interfere more than mildly with the Veteran's work, instrumental activities, daily living, or work, family or other close relationships.  A higher level of impairment of "2" (40 percent) is not warranted unless an examiner finds evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family or other close relationships. 

A level of severity of "1" has been assigned for the neurobehavioral effects facet.  The Veteran has complained of irritability and the examiner who conducted the February 2008 TBI examination opined that the Veteran's irritability had moderately interfered with life in the past 30 days.  However, the Veteran also denied any significant problems with daily functioning in February 2008.  The examiner who conducted the July 2010 VA examination specifically found that the Veteran had neurobehavioral effects which did not interfere with workplace interaction or social interaction.  There is no indication that the Veteran's irritability frequently interferes with workplace or social interaction.  The Veteran has not alleged that his irritability is productive of this level of impairment.  There was no indication that the Veteran's irritability was significant or interfered or prevented him from performing work or home-related duties.  The Veteran has apparently remained employed during the entire appeal period.  A higher level of severity of "2" (40 percent) is not warranted unless there is evidence of one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction or both but do not preclude them. 

Finally a level of severity of "0" has been assigned for the communication facet, indicating that the Veteran was able to communicate by spoken and written language and able to comprehend spoken and written language during the entire appeal period.  Likewise for the consciousness facet there is no evidence that the Veteran was every anything but conscious with normal affect and mood.  The Board accordingly finds that neither facet approaches level "2" degree of impairment.  

On review the Board finds that the most severe level of impairment for any of the 10 facets of TBI related to cognitive impairment and subjective symptoms was the level "1".  Because an evaluation higher than 10 percent requires that at least one of the facets be impaired at level "2" or above the criteria for higher rating are not met.

In evaluating the Veteran's head injury residuals the Board has also considered the service-connected disability under Diagnostic Code 8100 for migraine headaches.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating."  However according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  Moreover, the criteria for Diagnostic Code  8100 link the ratings for headaches to two elements: severity and frequency.  Thus, it is not enough to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  While the Board does not question the credibility of the Veteran in reporting frequent headaches, the intensity of the headaches has not been shown to rise to the level of characteristic prostrating migraines, such to warrant assignment of a 30 percent evaluation.  The only time the evidence of record indicated that the Veteran's headaches were prostrating was at the time of the April 2008 VA examination.  At this time, the Veteran reported that he had to rest in a quiet room when he had a severe headache.  At no other time has the Veteran reported such a level of impairment due to the headaches.  In January 2008, the examiner opined that the Veteran's headaches were moderately bothersome.  In February 2008, a health care professional found that the Veteran's headaches had only interfered mildly with him in the last 30 days.  The Board finds these characterizations of mild and moderate effects attributed to the headaches to be indicative that the Veteran does not experience prostrating attacks of headaches.  The most recent VA examination included the annotation that the Veteran reported he had missed four weeks of work in the preceding twelve months due to headaches but also due to non-service-connected back aches.  There was no indication in the examination report that the headaches were prostrating.  The examiner who prepared this report wrote that the Veteran's subjective symptoms (which include headaches under Diagnostic Code 8045) did not interfere with work or instrumental activities.  The Board finds this characterization supports the Board's determination that the Veteran did not experience prostrating attacks of headaches.  The Board finds the evidence of record more nearly approximates a 10 percent evaluation under Diagnostic Code 8100 at all times during the appeal period.  Also, the remaining evidence of record does not show that the Veteran has sought medical treatment for his headaches on any regular basis.  The Veteran was discharged from a TBI clinic in November 2008 as testing revealed no neurocognitive defects and the Veteran cancelled follow-up appointments.  There is no evidence that the headaches alone are productive of severe economic inadaptability, as is required for a higher rating of 50 percent.  The Veteran has remained employed during the entire appeal period and there is no indication that the employment is only marginal or less.  Thus, the Board finds that Diagnostic Code 8100 cannot serve as a basis for an increased rating.  38 C.F.R. § 4.124a.

The Board finds an increased rating is not warranted for the Veteran's complaints of balance problems, regardless of the separate diagnostic code used.  The complaints were purely subjective as consistently indicated in the medical evidence.  There was no finding that the Veteran experienced any actual, objective problems with his balance.  The Board finds the medical evidence to be more probative in the current case over the Veteran's self-reported symptomatology.  The lack of objective evidence of any balance problems outweighs the Veteran's subjective complaints.  

The Board has considered whether the Veteran is entitled to a greater level of compensation for his service-connected TBI on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected TBI is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under Diagnostic Code 8045 shows that the rating criteria completely describes the Veteran's disability level and symptomatology (complaints of headaches, memory problems, dizziness, irritability, sensitivity to light,).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has any hospitalization for his TBI.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran has been employed during the entire appeal period.  There is nothing in the record which suggests that the Veteran's service-connected disability markedly impacted his ability to perform his job.  The clinical records do not support a finding that the service-connected disability is productive of marked impact (or even significant impact) on the Veteran's occupation.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate the service-connected disability causes impairment with employment at any time during the appeal period over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


